DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/13/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fimeri (US 2009/0080096).
Consider claim 8, Fimeri discloses (e.g. figures 1-2b, 8) a power telescoping vehicle rearview assembly comprising: 
a bracket (12, bracket) mountable to a vehicle;
a rearview head (15, head) telescopically mounted to the bracket via a plurality of arm assemblies (20/20’ arm assemblies);

an electric motor (60, drive motor)  mounted to the rearview head; and
a gear assembly connected between the motor and the plurality of arm assemblies (see figures 2a-2b, gears are connected between he motor and arm assemblies), wherein the gear assembly comprises:
pinion gears (50/50’, pinion gears) coupled to the plurality of arm assemblies,
a locking clutch (70, clutch) assembly for transferring power from the motor to the pinion gears  (clutch assemblies allow for the motor to be protected during manual adjustment), wherein the locking clutch assembly selectively disengages the motor from the arm assemblies (the power telescoping mechanism can be manually overridden without damage to the gear train components), and
a drive shaft (53, shaft) connecting the locking clutch assembly to the pinion gears  [0082-0084, 0094-0098].
Consider claim 9, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein the rotation of the gear assembly causes the plurality of arm assemblies to telescopically move the rearview head between a retracted and an extended position (the gear assembly allows the rearview mirror to extend and retract) [0082-0084, 0094 of Fimeri].
Consider claim 10, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein the gear assembly allows for the rearview head to be positioned manually (the rearview mirror can be manually moved) [0094 of Fimeri].
Consider claim 14, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein the locking clutch assembly eliminates back-driving 
Consider claim 15, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein a slide force required to manually position the rearview head is substantially equal to a slide force required to position a rearview head on a manual telescoping vehicle rearview assembly (since the rearview assembly is manually positionable, the force required to extend is substantially the same as the force required to manually telescope the assembly) [0082-0084, 0094-0098 of Fimeri].
Consider claim 16, Fimeri discloses (e.g. figures 1-2b, 8) a power drive system for telescopically moving an external vehicle rearview, comprising: 
an electric motor (60, motor); 
a pinion gear (50/50’, pinion gears) connected to an armature extending from the electric motor; 
a turnstile gear (65, intermediate gear) interlocked with the pinion gear; 
a worm gear (62, worm gear) rotationally attached to the turnstile gear; and 
a drive gear assembly (see figures 2a-2b, gears are connected between the arm assemblies) connected to the worm gear, wherein the rotation of the drive gear assembly causes the external vehicle rearview element to move between a retracted and an extended position (the gears are connected to the arm assemblies to extend or retract the rearview mirror device) [0082-0084, 0094-0098].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fimeri et al. (US 2009/0080096) in view of Lang (US 9,470,273).
Consider claim 1, Fimeri discloses (e.g. figures 1-2b, 8) a power telescoping vehicle rearview assembly, comprising:
a bracket mountable to a vehicle (12, bracket);
a rearview head (15, head) telescopically mounted to the bracket via a plurality of arm assemblies (20/20’ arm assemblies);
a rearview element mounted to the rearview head (rearview mirror);
an electric motor (60, drive motor) mounted to the rearview head; and
a gear assembly connected between the motor and the plurality of arm assemblies (see figures 2a-2b, gears are connected between he motor and arm assemblies), wherein the gear assembly comprises:

a fixed clutch assembly for transferring power from the motor to the pinion drive gear assemblies (clutch assembly 70 allows for power to be transferred); and
a drive shaft (53, drive shaft) connecting the fixed clutch assembly to the pinion drive gear assemblies (see figures 1-2b, 8) [0082-0084, 0094-0098].
However, Fimeri does not explicitly disclose that each pinion drive gear assembly comprises a rolling clutch.  Fimeri and Lang are related as clutch devices.  Lang discloses (e.g. figure 9) a drive gear assembly that comprises a rolling clutch (the clutch can comprise rollers 97) [col. 9, line 17 to col. 10, line 29].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Fimeri, to include the rolling clutch, as taught by Lang, in order to protect the motor against overload.
Consider claim 2, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein the rotation of the gear assembly causes the plurality of arm assemblies to telescopically move the rearview head between a retracted and an extended position (the gear assembly allows the rearview mirror to extend and retract) [0082-0084, 0094 of Fimeri].
Consider claim 3, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein the pinion drive gear assemblies allow for the 
Consider claim 4, the modified Fimeri reference discloses (e.g. figure 9 of Lang) a power telescoping vehicle rearview assembly, wherein each pinion drive gear assembly further comprises: an outer pinion gear; (91, clutch bell) and a center hub rotationally fixed to the drive shaft (92, carrier), wherein the rolling clutch comprises a plurality of roller bearings (97, rollers) between the outer pinion gear and the center hub (see figure 9), and wherein the plurality of roller bearings are located radially around the center hub (the rollers are located radially around the carrier 92) [col. 9, line 17 to col. 10, line 29 of Lang].
Consider claim 5, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein the plurality of roller bearings allow the outer pinion gear to rotate independently from the center hub in response to the rearview head being positioned manually (91 and 92 rotate relative to each other; see figure 9 of Lang) [col. 9, line 17 to col. 10, line 29 of Lang].
Consider claim 6, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein the pinion drive gear assemblies eliminate back-driving of the electric motor in response to the rearview head being positioned manually (damage is prevented wherein the motor is protected against overload) [0082-0084, 0094-0098 of Fimeri and col. 9, line 18 to col. 10, line 29 of Lang].
Consider claim 7, the modified Fimeri reference discloses a power telescoping vehicle rearview assembly, wherein a slide force required to manually position the rearview head is substantially equal to a slide force required to position a rearview head 
Consider claim 17, the modified Fimeri reference discloses a power drive system, wherein the drive gear assembly comprises: a drive shaft (53, drive shaft); pinion gear (50/50’, pinion gears) assemblies coupled to the arm assemblies, and a clutch (72, clutch drive plate) for selectively disengaging the motor from the arm assemblies (friction provides for the required drive torque and allows slippage for manual override); wherein each pinion gear assembly comprises: a fixed clutch (70, clutch assembly) assembly for transferring power from the motor to the pinion gear assemblies (the clutch assembly allows for power to be transferred), wherein the drive shaft connects the fixed clutch assembly to the pinion gear assemblies (see figures 1-2b, 8) [0082-0084, 0094-0098].
However, Fimeri does not explicitly disclose that the pinion gear assembly comprises: an outer pinion gear; a center hub rotationally fixed to the drive shaft, wherein the rolling clutch comprises a plurality of roller bearings between the outer pinion gear and the center hub, wherein the plurality of roller bearings are located radially around the center hub; 
Fimeri and Lang are related as clutch devices.  Lang discloses (e.g. figure 9) an outer pinion gear; (91, clutch bell) and a center hub rotationally fixed to the drive shaft (92, carrier), wherein the rolling clutch comprises a plurality of roller bearings (97, rollers) between the outer pinion gear and the center hub (see figure 9), and wherein the plurality of roller bearings are located radially around the center hub (the rollers are 
Consider claim 18, the modified Fimeri reference discloses a power drive system, wherein the plurality of roller bearings allow the outer pinion gear to rotate independently from the center hub in response to the rearview head being positioned manually (91 and 92 rotate relative to each other; see figure 9 of Lang) [col. 9, line 17 to col. 10, line 29 of Lang].
Allowable Subject Matter
Claims 11-13, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872